DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
3.	Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farringdon (Pub No. 20160259298) in view of Zhang et al.(Cited at No. 2 in NPL Doc of IDS filed on 12/9/2021, hereinafter Zhang).
	Regarding claim 1, Farringdon discloses in figure 5 and the specification . A display device comprising: at least one laser irradiation device (see, 214 and 224, fig. 5 ) configured to irradiate an irradiation point located at a display position in air (see, 210 fig. 5 ), with a laser beam having a wavelength equal to or larger than 380 nm and equal to or smaller than 780nm (see, paragraph [0043], here, The present invention uses light that is in the human visible spectrum, see also, paragraph [0041], here, The visible spectrum of light for humans has a wavelength of around 380 to 740 nm ); and a control device configured to control intensity of the laser beam emitted from the at least one laser irradiation device (see, 216 (controller), 230 (user control), 218 (image data), fig. 5, see also, paragraph [0072] –[0075]).
However, Farringdon is silent as to the limitation of “plasma at the display position and a relationship between intensity of plasma light emitted from the plasma at the display position and intensity of scattered light produced from the laser beam and scattered by the plasma becomes a predetermined relationship to display a color pixel ”.
Zhang discloses  the spectral and temporal characteristics of air-plasma continuum generated by nanosecond laser at 355nm, which include the relationship between plasma spectra and laser energy density and characteristics ranging from 400 nm to 7oo nm (see , Abstract, see, also, fig. 2 and fig. 3).  Even though Zhang does not disclose that “a predetermined relationship to display a color pixel” as claimed, Zhang discloses the relationship between plasma spectra and laser energy density can be used to display a color pixel.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “plasma at the display position and a relationship between intensity of plasma light emitted from the plasma at the display position and intensity of scattered light produced from the laser beam and scattered by the plasma becomes a predetermined relationship to display a color pixel ” with a display device of Farringdon because it is an alternate means that allows for using the plasma instead of the visible light at the display position and this plasma provides better spectral and temporal characteristics for the display device.



    PNG
    media_image1.png
    385
    386
    media_image1.png
    Greyscale


Regarding claim 2, the modified device of Farringdon disclose the limitations of claim 1. Farringdon also discloses in figure 5 and the specification the display device according to claim 1, wherein the control device controls the intensity of the laser beam so that a ratio of a Y value of the plasma light emitted from the plasma at the display position to a Y value of the scattered light produced from the laser beam and containing no plasma light is in a range equal to or larger than 1% and equal to or smaller than 95%, wherein the laser irradiation device irradiates the irradiation point located at the display position, with the laser beam, wherein the Y value of the plasma light is obtained by converting the intensity of the plasma light at the display position to XYZ tristimulus values in CIE 1931 in a wavelength range equal to or larger than 380 nm and equal to or smaller than 780 nm, and wherein the Y value of the scattered light is obtained by converting the intensity of the scattered light at the display position to XYZ tristimulus values in CIE 1931 in the wavelength range equal to or larger than 380 nm and equal to or smaller than 780 nm (see, 230, 216, 218, fig. 5, also, this procedures regarding CIE 1931 is the conventional technical means in this art).
Regarding claim 3, the modified device of Farringdon disclose the limitations of claim 1. Farringdon also discloses in figure 5 and the specification the display device according to claim 1, wherein the laser irradiation device comprises a light source of visible laser beam, a beam expander configured to increase a beam diameter of the laser beam outputted from the light source of visible laser beam, and a 4410191573US01 condensing device configured to focus the laser beam whose beam diameter has been increased by the beam expander, on the display position (see, paragraph [0074], here, The optics 212 and 226 mediate aspects of path, focus, and other optical properties of the light).
Regarding claim 4, the modified device of Farringdon disclose the limitations of claim 1. Farringdon also discloses in figure 5 and the specification the display device according to claim 1, wherein the laser irradiation device further comprises a scanning device configured to change an irradiation direction of the laser beam for changing the display position. (see, paragraph [0074], here, use a scanning mechanism such as an oscillating mirror and a rotating shaped mirror).
Regarding claim 5, the modified device of Farringdon disclose the limitations of claim 1. Farringdon also discloses in figure 5 and the specification the display device according to claim 1, further comprising a shielding device configured to limit a display direction to an angle range equal to or larger than 300 and equal to or smaller than 3300, wherein the angle range is defined with respect to an irradiation direction of the laser beam from the laser irradiation device (see, paragraph [0074], here, The optics 212 and 226 mediate aspects of path, focus, and other optical properties of the light. These may be combinations of lenses and filters or micro mirror displays such as a DLP micro mirror projector similar to those used in video projectors ).
Regarding claim 6, the modified device of Farringdon disclose the limitations of claim 1. Farringdon also discloses in figure 5 and the specification the display device according to claim 1, wherein the control device controls the intensity of the laser beam so that a power density of the laser beam emitted from the laser irradiation device is in a range equal to or larger than 1.5 times a plasma formation threshold, and equal to or smaller than 4 times the plasma formation threshold, and wherein the power density is obtained at the display position (see, paragraph [0074], here, The controller 216 controls the light sources and optics to position the visible light 210 in space and the optimum or workable ranges of the power density of the laser beam are determined by routine experimentation (see, MPEP 2144.55 II A/B)).
Regarding claim 7, the modified device of Farringdon disclose the limitations of claim 6. Farringdon also discloses in figure 5 and the specification the display device according to claim 6, further comprising a measuring instrument configured to measure the power density of the laser beam emitted from the laser irradiation device, wherein the control device controls the intensity of the laser beam, depending on the power density measured by the measuring instrument (see, paragraph [0073], here, user controls 230 can adjust aspects of the light source 214 and 224 and optics 212 and 226, for example adjust the intensity of specific colors of light of the light rays 220 and 228).
Regarding claim 8, the modified device of Farringdon disclose the limitations of claim 6. Farringdon also discloses in figure 5 and the specification the display device according to claim 6, wherein the plasma formation threshold is set in accordance with at least one of a laser spot diameter, a pulse width, and a wavelength of the 4510191573US01 laser beam emitted from the laser irradiation device (see, paragraph [0073], and the optimum or workable ranges of the plasma formation threshold are determined by routine experimentation (see, MPEP 2144.55 II A/B)).
Regarding claim 9, the modified device of Farringdon disclose the limitations of claim 1. Farringdon also discloses in figure 5 and the specification display device according to claim I, wherein the at least one laser irradiation device is a plurality of laser irradiation devices, and wherein the plurality of laser irradiation devices emit laser beams having wavelengths different from each other (see, 214, 224, fig. 5, see also, clam 11, here, different wavelength).
Regarding method claims 10-14, the method claims are rejected for the same reasons applied to device claims 1-9 since the limitations of method claims 10-14 are implemented by the limitations of the device claims 1-9.
Regarding claim 15, the modified device method of Farringdon disclose the limitations of claim 10. Farringdon also discloses in figure 5 and the specification a non-transitory storage medium that stores a program that causes a computer to execute the display step of the display method according to claim 10 (see, paragraph [0053]).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Momiuchi et al. (Pub No. 20090213340) discloses the device for forming visible image in air.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828